DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record does not disclose a system of displaying information through light sources comprising a wearable “wherein the controller varies the illuminating schemes of the light sources based on a pace of a moving wearer in comparison with a prescribed targeted pace, to indicate the rate of travel of the wearer relative to the targeted pace, wherein the targeted pace can vary based on the wearer's location, and the pace of the wearer is determined via the positional data.”
Claims 2-7 and 9-10 are allowed as depending on claim 1.
Regarding claim 11, the prior art of record does not disclose a system of displaying information through light sources comprising a wearable “wherein the software application varies the illuminating schemes of the light sources based on a pace of a moving wearer in comparison with a prescribed targeted pace, to indicate the rate of travel of the wearer relative to the targeted pace, wherein the targeted pace can vary based on the wearer's location, and the pace of the wearer is determined via the positional data.”
Claims 12-15 and 17-18 are allowed as depending on claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844